Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach a three-dimensional imaging system with the basis of said system comprising a first illuminating laser having incremental intensity variations that allows for imaging of distinct depths, such that a photodetector provides to an image processor said variable depth images so that the image processor may layer multiple depth images into a single image, which is then projected back on to the surface.  Particularly, the limitations of the image processor and projection of the processed image read over all prior art of record.
It is noted that Serov et al. (US Patent Pub. No. 2005/0187477) teaches systems and methods utilizing lasers for Doppler perfusion imaging.  In paragraph 107, Serov teaches that “With the Laser Doppler Perfusion Imaging system according to the present invention, the combination of photographic imaging of a sample and measurement of a Doppler signal in that sample with use of a single sensor allows for an easy and precise superposition of the flow map on the area of interest 12 on the surface 10 of the sample.”  By providing an increase in intensity of a beam, Serov teaches that this provides an increase in signal-to-noise ratio and that this also allows for depth-resolved measurements (see paragraph 21).  Figure 7b illustrates the concept and shows that various different beam intensities provide for different photon escape positions relative to the incoming beam Bo (see paragraph 102).  Paragraph 101 states that multiple volumes and corresponding probe depths may be chosen for imaging, therefore, the intensity may be increased and decreased as desired.  
Therefore, Serov teaches the use of variable laser beam intensity as a method for imaging at various depths and to place the flow map acquired back onto the surface from which is imaged.  However, Serov fails to teach that images from multiple depths are combined (i.e., layered) to generate the flow map.  Furthermore, none of the previously cited prior art, nor any other known prior art, teach combining images from multiple depths in an imaging-projection subsurface vein imaging system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/Primary Examiner, Art Unit 3799